Citation Nr: 0804322	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  02-02 623	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for a low back disability.

Entitlement to a disability rating in excess of 10 percent 
for prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965.  

During the March 2002 hearing at the RO, the veteran appeared 
to be raising a claim for service connection for trigeminal 
neuralgia as secondary to his service-connected residuals of 
a fracture to the septum.  He made a similar complaint during 
an August 2000 VA otolaryngology examination.  This claim is 
referred to the RO for appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a previously-denied claim for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's prostatic hypertrophy does not cause urinary 
tract infections or urinary retention, and does not require 
catheterization or dilation.  


CONCLUSION OF LAW

A disability rating in excess of 10 percent is not warranted 
for prostatic hypertrophy.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a higher disability rating is 
warranted for his service-connected benign prostatic 
hypertrophy.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the veteran was informed of 
the first and fourth Pelegrini II elements in a February 2002 
Statement of the Case and of the second and third elements in 
the February 2001 letter.

The veteran was informed of the law and regulations governing 
the assignment of effective dates in a September 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
He was informed of the very specific criteria utilized for 
evaluating his particular disability and of the type of 
evidence which could show he meets these criteria in the 
October 2007 Supplemental Statement of the Case, in addition 
to an explanation as to why he does not meet these criteria.  
The Board is also satisfied that in this particular case, 
entitlement to a higher disability rating could not be 
granted based solely upon a demonstration by the veteran of a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on his 
employment and daily life, because the very specific criteria 
set forth in the relevant Diagnostic Code precludes the 
assignment of a higher disability rating on these bases 
alone.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  Therefore, the Board considers that 
the VA's duty to notify has been met with regard to this 
issue.

The record on appeal contains VA treatment reports and VA 
examination reports.  The veteran has presented sworn 
testimony during a hearing at the RO.  Additional evidentiary 
development was required in the August 2006 remand.  All 
evidentiary development pertaining to this issue requested in 
the remand has been accomplished.  No outstanding records 
have been identified.  Thus, the Board considers that the 
VA's duty to assist has been met with regard to this issue.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for benign prostatic hypertrophy was 
granted in a May 1981 rating decision.  A noncompensable 
disability rating was assigned at that time.  Following the 
veteran's June 2000 claim for an increased disability rating, 
an RO decision review officer granted a 10 percent disability 
rating, effective as of the date of the claim for an 
increased rating.  The veteran continues to assert that a 
higher rating is warranted.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.  Prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals will be rated according to the criteria for rating 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Obstructed voiding, such as that caused by benign prostatic 
hypertrophy, will be rated as 30 percent disabling when the 
hypertrophy causes urinary retention requiring intermittent 
or continuous catheterization.  A 10 percent disability 
rating will be assigned in cases of marked obstructive 
symptomatology (hesitance, slow or weak stream, decreased 
force of stream) with any one or a combination of the 
following:  1) Post void residuals greater than 150 cc., 2) 
Uroflow testing revealing a markedly diminished peak flow 
rate of less than 10 cc per second, 3) Recurrent urinary 
tract infections secondary to obstruction; 4) Stricture 
disease requiring periodic dilation every two to three 
months.  Obstructive symptomatology with or without stricture 
disease requiring dilation one to two times per year is rated 
as noncompensably disabling.  38 C.F.R. § 4.115a.

Chronic urinary tract infection manifested by recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management is rated as 
20 percent disabling.  Chronic urinary tract infection 
requiring long-term drug therapy, one to two hospitalizations 
per year and/or requiring intermittent intensive management 
is rated as 10 percent disabling.  38 C.F.R. § 4.115a.

The report of a September 2000 VA examination shows that the 
veteran reported no hesitancy in voiding, with night 
frequency x 1, and diminished urinary flow.  He also 
complained of impotence.  

Another VA examination was conducted in August 2002.  At this 
time, the veteran complained of urinary frequency, possible 
dribbling, and perineal pain.  His medical history was 
significant for a recent coronary artery bypass.  The veteran 
reported having urinary frequency during both the day and 
night.  He had nocturia x 2 and also complained of decreased 
flow of urine.  He reported no incontinence.  He had never 
had surgery or required hospitalization related to his 
genitourinary system.  He did not require catheterization, 
dilation, or drainage procedures.  He took no medication for 
his prostate.  He also complained of erectile dysfunction.  
Upon clinical examination, the examiner estimated his 
prostate at about 25 grams.  The examiner rendered a 
diagnosis of early benign prostate hyperplasia and opined 
that the veteran's erectile dysfunction was likely related to 
his cardiac problems, rather than to his benign prostate 
hyperplasia.

A uroflow rate test was conducted in September 2002.  The 
voiding time during testing was 55 seconds and the urinary 
volume was 313 ml, yielding a peak flow rate of 20 cc per 
second.  There was no urine residual in the bladder, 
according to ultrasound scan.  Review of more recent VA 
medical records, dated through August 2007, reveals no 
complaints regarding his prostate and no further testing of 
this nature.

Applying the regulatory criteria to the veteran's situation 
yields the conclusion that the currently-assigned disability 
rating is the appropriate one.  In the absence of urinary 
retention requiring catheterization or dilation, a 30 percent 
disability rating under the obstructed voiding provisions of 
38 C.F.R. § 4.115a, is not warranted.  As the evidence 
reflects no urinary tract infections whatsoever during the 
span of more than seven years that this appeal has been on-
going, an increased disability rating based on the urinary 
tract infection provisions of 38 C.F.R. § 4.115a is not 
warranted either.  In sum, the veteran meets none of the 
criteria set forth for the assignment of an increased 
disability rating under any of the provisions of 38 C.F.R. 
§ 4.115a.  The preponderance of the evidence is thus against 
the veteran's claim for a disability rating greater than 
10 percent for prostatic hypertrophy.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court of 
Appeals for Veterans Claims (Court) noted that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C.A. 
§ 5110.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  In this case, at no time has the veteran met the 
criteria for an increased rating; therefore, staged ratings 
would not be appropriate in this case.


ORDER

A disability rating in excess of 10 percent for benign 
prostatic hypertrophy is denied.


REMAND

This appeal was previously before the Board in August 2006, 
when it was remanded for further evidentiary development.  
Unfortunately, the requested development was not fully 
accomplished, necessitating another remand.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Furthermore, the RO is required to 
fully complete the development ordered by the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  While the Board regrets the additional 
delay inherent in another remand, we cannot proceed with 
review of an inadequate record, and we cannot ignore the 
statutory duty to assist the veteran in developing evidence 
to support his claim for VA benefits.

Review of the initial March 1981 VA orthopedic examination 
provided to the veteran in connection with his original claim 
for entitlement to service connection for a low back 
disability reflects that he told the examiner he had been 
hospitalized for four days in Panama in relation to back pain 
incurred after heavy lifting in 1963.  Additionally, a July 
1964 outpatient service medical record appears to indicate 
that the veteran was to be admitted for observation and 
treatment of suspected pyelonephritis, based upon symptoms 
including fever, dysuria, and back pain.  Although this 
record may likely reflect treatment for an acute kidney 
infection, it does, in fact, indicate that the veteran was 
hospitalized in Panama upon at least one occasion during 
service.  

When the RO requested the veteran's service medical records, 
however, they only requested outpatient treatment reports; 
therefore, in-patient records of any in-service 
hospitalization have not been obtained for review.  Because 
the VA has a duty to obtain all records in the custody of a 
government agency, unless it is shown that the records no 
longer exist (38 C.F.R. § 3.159), an attempt to obtain 
hospital records should be made prior to further review of 
the veteran's appeal.  In this case, the AMC has not met this 
standard.  They sent the veteran a September 2006 letter 
requesting information as to where he was hospitalized in 
service.  When he failed to reply to the letter, no further 
action was taken.  It has not been shown that service 
hospitalization records no longer exist, as required by 
38 C.F.R. § 3.159; rather, such records have still never been 
requested from the appropriate storage facility.  Given the 
finite number of United States military hospital facilities 
in Panama in 1963 and 1964, the Board is of the opinion that 
a reasonable search for records pertaining to the veteran may 
be made even without additional cooperation from the veteran 
himself, although he is invited to assist the AMC in this 
search.  He is also informed that his failure to cooperate 
may lead to the adjudication of his claim based upon less 
than complete information.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request through 
official channels the veteran's service 
clinical hospitalization records 
reflecting all hospitalizations in 1963 
and 1964 in Panama.  Conscientious 
efforts to obtain these records should 
continue until VA can reasonably conclude 
that the records sought do not exist or 
that further efforts to obtain them would 
be futile.  All efforts to obtain these 
records should be fully documented in the 
claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to determine whether new and 
material evidence sufficient to support 
reopening the previously-denied claim for 
entitlement to service connection for a 
low back disability has been submitted.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


